Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,927,322. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘322 patent discloses a method for lubricating the passage of a container along a conveyor, the method comprising applying to the container or conveyor during operation a lubricating composition comprising a synthetic wax emulsion, an emulsifier, and an amine derivative, wherein the lubricant composition is applied intermittently, all as recited in claim 33 of the current application. Claim 7 of the ‘322 patent recites a polyethylene wax emulsion, as recited in claims 34-35 of the current application, as the synthetic wax emulsion. The claims of the ‘322 patent  do not recite compositions comprising natural waxes and therefore disclose compositions not 
The difference between the claims of the ‘322 patent and the claims of the current application is that the claims of the ‘322 patent do not recite the molecular weight of the synthetic wax. However, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). In this case, column 3 line 61 through column 4 line 1 of the ‘322 patent disclose that the synthetic wax can have molecular weights in ranges within or overlapping the range recited in claim 33 of the current application. Claims 33-52 of the current application therefore recite obvious variants of the claims of the ‘322 patent.

Allowable Subject Matter
Claims 33-52 would be allowed if the double patenting rejection set forth above were overcome. The prior art does not disclose or render obvious the claimed lubricating method. Sarkis (U.S. PG Pub. No. 2006/0089274) discloses wax-based lubricant coatings for conveyors, which may be formed from liquid lubricant compositions comprising wax emulsions. Morrison (U.S. 2007/0066497) discloses amines as wetting agents for conveyor lubricants, and further discloses applying conveyor lubricants in an intermittent fashion, as does Seemeyer (U.S. PG Pub. No. 2012/0073907). However, it would not have been obvious to one of ordinary skill in the art to apply the wax emulsion-based lubricants of Sarkis to a container or a conveyor in an intermittent fashion during operation, since Sarkis teaches in paragraph 20 that the lubricant composition is allowed to dry for a time sufficient to provide a wax-based coating, and in paragraph 25 exemplifies a method where the lubricant composition is allowed to dry for 60 minutes. The requirement for drying time would therefore make the composition of Sarkis and Morrison unsuitable for use in a method where the lubricant is applied during operation of the conveyor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771